Citation Nr: 0204019	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  99-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service connected 
residuals of a gunshot wound to the left foot, Muscle Group 
X, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel












INTRODUCTION

The veteran had active military duty from September 1987 to 
July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the 
Jackson, Mississippi, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to an 
increased rating for residuals of a gunshot wound of the left 
foot, Muscle Group X, currently evaluated as 10 percent 
disabling.  

A copy of this rating decision was sent to the veteran with a 
letter from the RO dated August 1999.  Following receipt of a 
notice of disagreement, the RO issued to the veteran 
Statement to the Case (SOC), dated in August 1999.  In the 
SOC the RO the RO incorrectly informed the veteran that the 
rating percentage for the residuals of a gunshot wound of the 
left foot, Muscle Group X, had increased to 20 percent.  In 
the accompanying letter dated in September 1999 the RO 
informed the veteran that the purpose of the SOC was to 
inform the veteran how the decision was reached.  A review of 
the record shows that the veteran's disability rating and 
payments were not increased. 

In November 1999 the RO sent out a corrected SOC which 
continued the July 1999 rating decision that denied 
entitlement to an increased rating for residuals of a gunshot 
wound of the left foot, Muscle Group X, currently evaluated 
as 10 percent disabling.  The RO indicated that the previous 
SOC that had increased the veteran's disability was incorrect 
and apologized for the error.  The veteran indicated in 
several subsequent letters his disagreement with the RO's 
explanation regarding his disability rating.  

While the Board understands the veteran's concerns, an SOC is 
not a rating decision.  Its purpose is to inform the veteran 
of the appropriate law and regulations, provide a history of 
the claim, the evidence reviewed, and the rational used in 
the pertinent rating decision.  The administrative records in 
the claims folder show that the veteran was never awarded a 
20 percent rating.  The error in the SOC was quickly 
corrected by the RO.  Consequently, the issue before the 
Board is as stated on the title page of this decision.


FINDINGS OF FACT

1.  All evidence necessary for equitable dispositions of the 
veteran's claims has been developed.

2.  The residuals of the gunshot wound to left foot, Muscle 
Group X, are manifested by traumatic arthritis, retained 
metallic fragments, and tenderness on the dorsal and plantar 
aspects of the foot with complaints of pain and swelling on 
use.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a 
gunshot wound of the left foot, Muscle Group X have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7 Part 4, 
4.114, Diagnostic Code 5310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.  

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case, the supplemental statement of the case, and in the 
April 2001 letter from the RO to the veteran specifically 
informing him of the provisions of the VCAA. The appellant 
has identified no other available potential sources of 
treatment records.  Thus, the Board concludes that the VA has 
satisfied the requirements set forth in the VCAA.

I. FACTUAL BACKGROUND

The evidence shows that while on leave from the military the 
veteran was hospitalized at a private facility in December 
1987 after accidentally shooting his left foot with a 22 
caliber rifle while hunting.  The hospital report shows that 
the bullet entered the top of the foot and went downward and 
laterally first shattering on the first metatarsal.  It then 
hit the second metatarsal breaking it with multiple fragments 
going into the plantar surface of the foot.  Under local 
anesthesia an incision was made in the bottom of the foot and 
the larger fragment was removed.  A Penrose drain was 
inserted and he was started on antibiotics.  He was 
discharged in January 1988 on crutch walk only.  The veteran 
was hospitalized at a military facility later in January 1988 
for continued treatment.  The admission examination showed a 
1-centimeter entrance wound, dorsal.  There was also a 2-
centimeter "exit" wound at the plantar aspect of the left 
foot.  There was positive paresthesia plantar aspect.  X-ray 
showed multiple metallic fragments of the 1st through 3rd 
metatarsals. Treatment records show that the wound was 
debrided allowing for secondary closure.  The foot was 
casted.

The inpatient treatment records cover sheet, dated in July 
1988 reveals final diagnoses of fracture, closed, left second 
metatarsal, without artery or nerve involvement (underlying 
cause) may be permanent; malunion of the left second 
metatarsal; and degenerative joint disease, midtarsal joints, 
left due to the first diagnosis listed here.  It was reported 
that the veteran had a total of 94 "bed days".  He received 
a medical discharge from active duty.

A VA orthopedic examination was conducted in September 1988.  
At that time the veteran reported that while on Christmas 
vacation the veteran went hunting, tripped and fell, and 
accidentally discharged his .22 rifle into his left foot.  He 
was taken for medical attention.  Surgery was not performed 
to remove the bullet although there was a small fragment, 
which was pulled from the sole of the foot.  He was then 
transferred to an Army hospital where he was kept for 
observation for approximately four months.  He continued to 
have complaints of intermittent pain in the foot since that 
time.  The pain in general was worsened when on his feet.  He 
estimated that he could comfortably stand for approximately 
three to four hours.  He thought that he could comfortably 
walk for approximately one mile.  There was no swelling noted 
in the foot.  

The examination showed that he walked with a normal gait 
pattern.  There was no evidence of a limp noted.  An 
evaluation of the ankles revealed 10 degrees dorsiflexion, 40 
degrees plantar flexion of both ankles.  Examination of the 
left foot revealed a small-discolored area on the dorsum of 
the left foot representing the entrance wound of the bullet.  
This area was very tender to palpation.  He was noted to have 
a well-healed one-inch scar on the sole of the foot, which 
was nontender to palpation.  The foot was of good color and 
was warm.  There was a good dorsalis pedis pulse of the left 
foot.  He was able to perform satisfactory tandem walk and 
was able to walk on the inner and outer borders of both feet.  
X-rays of the anterior and lateral of the left foot were 
obtained.  Radiopaque shot gun pellets were seen in the soft 
tissues overlaying the base of the 1st and 2nd metatarsals.  
Old healed fractures of the shaft of the 2nd metatarsal and 
probably the lateral aspect of the base of the 1st metatarsal 
were noted.  There was no evidence of any acute fracture was 
seen.  The impression was residuals of gunshot wound left 
foot. 

In a January 1989 rating decision the veteran was granted 
entitlement to service connection for a residuals of a left 
foot gunshot wound Muscle Group X under 38 C.F.R. § 4.71a, 
Diagnostic Code 5310 and assigned a 10 percent disability 
rating.  The 10 percent rating has remained in effect since 
that time.

A VA examination was conducted in June 1999.  The evaluation 
showed a 1 cm. flat, slightly hyperpigmented lesion on the 
dorsum of the left foot.  It was not tender.  On the ventral 
aspect of the left foot was a flat, nontender, surgical scar 
approximately 3 cm. in length.  There was pain to deep 
palpation at the base of the second metatarsal.  There was 
some associated pain with flexion of the instep in the same 
area.  There was no evidence of swelling, induration, or 
redness.  X-rays showed a foreign body in the soft tissue and 
there was evidence of old trauma to the proximal end of the 
second metatarsal.  The veteran stated that his foot was a 
problem because of his occupation as a landscape employee.  
He stated that he was on his feet all day and around noon he 
had pain in his foot secondary to constant walking.  By the 
end of the day his shoe was tight due to swelling.  Because 
of the necessity of continuing in his present employment, he 
continued to work against the pain.  The impression was 
gunshot wound to the left foot with associated traumatic 
arthritis of the proximal second metatarsal.

A VA examination was conducted in September 2001.   The 
examiner noted that the service medical records indicate that 
the veteran was seen in the emergency room for the gunshot 
wound.  X-rays were obtained which revealed fractures of the 
first, second, third, and fourth metatarsals.  There was 
mention of an entrance wound on the dorsum of the foot.  
There was also mention of an exit wound but upon further 
reading of the records it was noted that he had removal of a 
fragment by making an incision on the bottom of the foot, so 
there was actually no exit wound.  A drain was placed in the 
wound.  He was admitted for IV antibiotics and at the time of 
discharge, he was to be ambulatory with crutch walking only. 

At the time of the examination the veteran reported that he 
worked as a landscape manager and he was on his feet for 
usually about 12 hours a day and this definitely aggravated 
his foot.  Most of the pain associated with weight bearing as 
noted, walking was actually worse than standing.  He pointed 
to the dorsum of the foot as to the location of the pain.  He 
had some swelling of the foot but actually he has had 
swelling of both feet and both hands, and thinks he was 
allergic to something.  Overall, he was more comfortable with 
wearing athletic type jogging or cross-trainer shoes as 
opposed to wearing boots.  He did not take any medications 
for his foot.  

The examination showed that he was able to walk about the 
room without apparent difficulties at this time.  Examination 
of the "right" foot revealed no evidence of redness, heat, 
or swelling.  There was a small hyperpigmented area of the 
dorsum of the foot representing the entrance wound.  There 
was no other associated scarring on the top of the foot 
noted.  He had rather marked tenderness to palpation directly 
over this area of the entrance wound.  Examination of the 
plantar aspect of the foot revealed a well healed 1-
centimeter scar from where the bullet fragment was removed.  
This scar was well nourished, non-ulcerated and non-adherent 
but there was tenderness to palpitation directly over the 
area.  Otherwise there was no other associated tenderness on 
examination of the foot at the time of the examination.  He 
had a full range of motion of the ankle and toes.  He had 
palpable pulses in the foot.  He was able to heel and toe 
walk, and was able to squat and arise again.  

The examiner noted that as far as the "DeLuca provision", 
there was no pain on range of motion testing at this time.  
As previously indicated, his primary problem was associated 
with prolonged periods of weight bearing in the course of his 
workday, which would definitely cause some increased pain and 
limitation of function of the foot.  It was not feasible to 
attempt to express any of this in terms of additional 
limitation of motion, as these matters cannot be determined 
with any degree of medical certainty.  The x-rays of the left 
foot showed deformity of the tarsus with metal fragments, 
compatible with prior gunshot trauma.  No acute-appearing 
abnormalities were evidence and this examination was 
otherwise noted as unremarkable.  The impression was post-
service connected residuals of a gunshot wound to the left 
foot, muscle Group X with post-traumatic arthritis with 
healed fractures of first, second, third, and fourth 
metacarpals.  

II. ANALYSIS

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  Id.  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury. 
DeLuca, supra.

The RO has assigned a 10 percent evaluation for residuals of 
a gunshot wound to the left foot, Muscle Group X in 
accordance with the criteria set forth in the VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 
5301.  

Under Diagnostic Code 5310 a noncompensable evaluation may be 
assigned for slight injury to Muscle Group X (intrinsic 
muscles of the plantar or dorsal aspect of the foot).  A 10 
percent evaluation requires moderate injury to the plantar 
intrinsic muscles or either moderate or moderately severe 
injury to the dorsal intrinsic muscles of the foot.  A 20 
percent evaluation requires moderately severe injury to the 
plantar intrinsic muscles or severe injury to the dorsal 
intrinsic muscles of the foot.  A 30 percent evaluation 
requires severe injury to the plantar intrinsic muscles of 
the foot.  

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.

The type of injury associated with a moderate muscle 
disability is described as being from through-and- through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2001).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by small high-velocity missiles or 
large low-velocity missiles, with debridement, prolonged 
infection, sloughing of soft parts or intermuscular scarring.  
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.  38 
C.F.R. § 4.56(d)(3) (2001).

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings show extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4) (2001).

Muscle injuries in the same anatomical regions, e.g., the 
muscle groups of the pelvic girdle and thigh will not be 
combined, but instead, will be evaluated for the most 
severely injured muscle group and increased by one level of 
severity, i.e., moderate, moderately severe, severe, to 
reflect the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(b), (e) (2001).

Diagnostic Code 5010 (2001) applies to traumatic arthritis 
and provides that such is evaluated based on limitation of 
motion of the affected part, like degenerative arthritis. See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5271 provides for the evaluation for 
limitation of motion of the ankle.  When the limitation of 
motion is moderate a 10 percent is provided.  When the 
limitation of motion is marked a 20 percent rating.  Normal 
ankle dorsiflexion is to 20 degrees and normal plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5284 provides for the evaluation of other 
foot injuries.  A maximum 30 percent evaluation is provided 
for severe foot injury.  For a moderately severe foot injury, 
a 20 percent evaluation is provided.  For moderate foot 
injury, a 10 percent evaluation is provided.

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

To summarize, the veteran's statements describing the 
symptoms associated with his left foot disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  In this regard, the evidence 
reflects that the gunshot wound to the left foot was not a 
through and through wound.  However, the wound required 
debridement and a metallic fragment was removed from the 
plantar aspect of the left foot. Additionally, the service 
medical records show that the veteran's wound required over 
three months of "bed days".  

The September 2001 VA examination showed no impairment of the 
veteran's gait.  However, the veteran's primary contention is 
that the problems involving the foot become worse on use.  
Additionally, the evaluation showed that the wound involved 
of both the plantar and dorsal muscles.  Also, there was 
marked tenderness to palpation at the cite of the entrance 
wound on the dorsum of the foot and also tenderness to 
palpitation at the surgical cite on the plantar aspect of the 
foot.  Furthermore, x-rays showed retained metallic fragments 
and the development of traumatic arthritis.  After reviewing 
the objective evidence in conjunction with the veteran's 
reported symptoms of pain and swelling on use as set forth in 
the Deluca case, it is the judgment of the Board that the 
degree of disability resulting from the gunshot wound to the 
left foot more nearly approximates the criteria for the next 
higher evaluation, 20 percent, for injury to Muscle Group X.  
38 C.F.R. § 4.7.  

However, this same evidence does not provide a basis for a 
rating in excess of 20 percent.  The evidence does not show 
severe muscle injury as described in 38 C.F.R. § 4.56(d)(4) 
or severe disability under Diagnostic Code 5284.  The recent 
VA examination showed normal range of motion.  Also, the 
scars would be included as a manifestation of the gunshot 
wound.  Accordingly a rating in excess of 20 percent is not 
warranted.  


ORDER

Entitlement to an increased evaluation of 20 percent for 
residuals of a gunshot wound of the left foot, Muscle Group 
X, is granted subject to the law and regulations governing 
the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

